United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      December 15, 2008

                                             Before

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge


520 SOUTH MICHIGAN AVENUE         ]                   Appeal from the United
ASSOCIATES, LTD., doing business  ]                   States District Court for
as THE CONGRESS PLAZA HOTEL &     ]                   the Northern District of
CONVENTION CENTER,                ]                   Illinois, Eastern Division.
        Plaintiff-Appellant,      ]
                                  ]                   No. 06 C 4552
No. 07-3377                  v.   ]
                                  ]                   Joan Humphrey Lefkow,
CATHERINE SHANNON, Director of    ]                        Judge.
the Illinois Department of Labor, ]
         Defendant-Appellee,      ]
    and,                          ]
                                  ]
UNITE HERE LOCAL 1,               ]
         Intervenor-Appellee.     ]
                                  ]




        The opinion issued on December 15, 2008, in the above-entitled case is AMENDED as
to the spelling of the district court judge’s name. The name should be reflected as Joan
Humphrey Lefkow, Judge.